DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Mo et al. (U.S. Patent No. 10,073,562 B2) discloses multiple gate lines G.sub.1, G.sub.2 . . . G.sub.M, multiple data lines S.sub.1, S.sub.2 . . . S.sub.N and thin film transistors 104 are arranged on a surface of the second substrate 111 facing towards the first substrate. A drain of the thin film transistor 106 is connected to a pixel electrode (not shown). The multiple gate lines G.sub.1, G.sub.2 . . . G.sub.M are electrically connected to gates of the thin film transistors 104, and configured to provide driving signals to the gates of the thin film transistors 104. The multiple data lines S.sub.1, S.sub.2 . . . S.sub.N are connected to sources of the thin film transistors 104, and are configured to provide pixel voltages to the sources of the thin film transistors 106.  The prior art fails to teach in combination with the rest of the limitations in the claim: “performing a touch detection operation based on the common electrode driving signal meanwhile performing a pixel display operation based on the gate driving signal, the pixel voltages, and the common electrode driving signal, wherein in each display frame, the touch detection operation and the pixel display operation are performed simultaneously.”

 
Allowable Subject Matter
2.	Claims 1-15 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “performing a touch detection operation based on the common electrode driving signal meanwhile performing a pixel display operation based on the gate driving signal, the pixel voltages, and the common electrode driving signal, wherein in each display frame, the touch detection operation and the pixel display operation are performed simultaneously.”

Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “to perform a touch detection operation based on the common electrode driving signal meanwhile performing a pixel display operation based on the gate driving signal, the pixel voltages, and the common electrode driving signal, wherein in each display frame, the touch detection operation and the pixel display operation are performed simultaneously.” 

	Claims 2-4, 6 and 7 are allowable due to their dependencies on allowable claim 1; claim 5 is allowable due to its dependency on claim 4; claim 9-11 and 13-15 are allowable due to their dependencies on allowable claim 8; claim 12 is allowable due to its dependency on claim 11.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866